Title: To Thomas Jefferson from James B. Richardson, 4 April 1803
From: Richardson, James B.
To: Jefferson, Thomas


          
            Sir,
            Charleston 4. April 1803.
          
          The requisitions made by you in pursuance of the request from the House of Representatives of the United States have been received, and shall be duly attended to; all vigorous exertions shall be used to put this State in the best possible situation of defence by having the Militia diciplin’d and well armed, the latter of which they are deficient in, tho’ the attention of the Legislature has been engaged on that subject, and considerable appropriations made for the purchase of arms, the greater part of which, has been expended in contracts, that I am in hourly expectation will be fullfil’d, which will then enable the state of South Carolina to be more formidable in defence, and the assertion of her infringed rights, which I flatter myself she will be ever willing and ready to do, against any power that may invade or oppress. I have directed the Adjutant General of the State to furnish you immediately with the return of Militia, their arms and accoutrements &c, and the State of the Arsenals and Magazine, in compliance with the Act of Congress on that subject, and in conformity with a copy of a return some time since received from the Secretary of War of the United States, which no doubt will be expeditiously transmitted you by that officer. With respect to the geographical divisions of the State, I cannot better at this time delineate, than by observing that it is divided into twenty six districts under a late judiciary regulation, six of which are situate on the Sea Coast, and in case of a war, would be subject to many ravages, as they are penetrable by small vessels, from their contiguous situation to Rivers and inlets; they are also more extensive in Territory than the interior or upper districts, and less in population, as upon the latter principle the division appears to have been founded. It is indeed to be desired that the violation of rights essential to our wellfare, and the infraction of treaty, may be found the unauthorised act of a subordinate agent, and not the leading measures of a System, in which case the negotiation presents a prospect of a peaceable redress of the injury, and I hope, will effectually provide against its repetition; for the continuation of peace to our Country is an object worthy of our best endeavors to retain; it is at all times desirable, but more especially so, when we are but just recover’d from the excessive depredations, sustained in the struggle for independence: yet those objects however desirable, the advantages however great, and the enjoyment however pleasing, must be lost to remembrance when their preservation is hazardous to the dignity and reputation of the nation which I assure you, of my prompt cooperation in any measures for its support.
          With high considerations of respect and esteem I am
          Sir Your most obedient
          
            James B. Richardson
          
        